PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/203,208
Filing Date: 6 Jul 2016
Appellant(s): LI et al.



__________________
Pierre T. A.-Nguyen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to Appellant’s arguments regarding the rejection of claims 1, 4-8, 10, 14, and 17-22 under 35 U.S.C. 103 as being unpatentable over Borja, further in view of Schubert et al. and Woerlein

	Appellant argues that the combined teachings of Borja, Schubert, and Woerlein do not disclose “a rangefinder configured to measure its distance to at least one reference landmark on at least a first body portion of a patient from a known position relative to a second body portion” and “the tracking module tracking the rangefinder to the known position using the distance and orientation of the rangefinder relative to another one of said at least one reference landmark” as recited in independent claim 1 or “obtaining at least one combination of a distance to at least one reference landmark on a first body portion and orientation data from a rangefinder apparatus in a known position relative to a second body portion” as recited in independent claim 14. However, Borja describes a surgical orientation device (12) including sensors (1104) and alignment indicators (1106) that can be used to determine distance measurements (see 
Appellant argues that the cited portions of Borja that describe measuring devices that use laser light to measure distances do not describe performing the distance measurements from a known position, where the known position is defined relative to a body portion that is separate from the body portion on which the landmark is located. This is an unreasonable, piecemeal interpretation of the Borja reference, and there is no requirement that the entirety of a claim limitation be described wholly in a single section of the prior art reference. Rather, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). In this case, the Examiner cited multiple paragraphs from Borja related to surgical orientation device (12) using a laser to measure distances to an anatomical landmark (Appellant does not appear to dispute that Borja satisfies this aspect of the claims), as well as multiple paragraphs related to the orientation/position of surgical orientation device (12) being known relative to a second body portion (see detailed explanation above).
The rejection separately relies on Woerlein to teach aspects of the claimed “tracking module” that are not explicitly disclosed in Borja, namely “the tracking module tracking the rangefinder to the known position using the distance and orientation of the rangefinder relative to another one of said at least one reference landmark, on the second body portion”. Specifically, Woerlein describes a tracking system which tracks the position of a distance measuring device (e.g. a laser range finder) and the patient 
In response to Appellant’s argument that there is no motivation to combine Borja, Schubert, and Woerlein, the Examiner firstly notes that the majority of Appellant’s arguments focus on portions of Schubert that are in no way relied upon in the present rejection and are not particularly relevant to the proposed combination of teachings in the rejection. Schubert is relied upon to teach the claimed “coordinate system module”, which has nothing to do with whether or not markers are attached to the pelvis and femur. “A given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine… [t]he fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another." Where the prior art contains "apparently conflicting" teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered "for its power to suggest solutions to an artisan of ordinary skill. . . . consider[ing] the degree to which one reference might accurately discredit another." Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006). The proposed combination of Borja in view of Schubert merely combines known elements using known methods with no changes in the respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Appellant separately argues that Borja does not disclose “a board reference device including a target board secured to the first body portion” as recited in claim 6 because Borja does not describe measuring device 112 or marking device 118 being targets or other such boards which receive the laser light from the rangefinder. Importantly, the claim language does not recite that the claimed “board reference device” receives laser light from the rangefinder. It is noted that the features upon which applicant relies (i.e., that board reference device receives laser light from the rangefinder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Borja 
Appellant separately argues that Borja does not teach “wherein the known position of the rangefinder relative to the second body portion comprises two said reference landmarks” as recited in claim 10. However, the basis for this argument is similar to the arguments presented previously with respect to claim 1 (i.e. that Borja does not disclose the position of its measuring device being known relative to a second body portion with two reference landmarks). The Examiner reiterates the points made 
Appellant separately argues that Schubert does not teach the limitations of dependent claim 19, incorrectly arguing that the rejection contradicts the previous rejection of independent claim 14. In the rejection of claim 14, the Examiner states “Borja does not specifically teach the obtaining step includes emitting light on the at least one reference landmark from the rangefinder apparatus being in the known position adjacent to and separated from the body portions and optically detecting its distance from the light on the at least one reference landmark or at least one combination of a distance to at least one reference landmark on a first body portion and orientation data from a rangefinder apparatus, the orientation data being instant to the distance in the at least one combination”. No explicit comment is made regarding what Schubert does not teach, as Appellant incorrectly alleges. Regarding the subject matter of claim 19, Schubert describes obtaining a distance (i.e. a first of the at least one combination) to a landmark (either LM1 on the femur or LM2 on the pelvis) using the laser range finder while the relative position between the laser range finder and light beam source are known (see [0031]), for example using an orientation sensor (8) for 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVIN B HENSON/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791     
                                                                                                                                                                                                   /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.